 Case 4:20-cv-13394-SDD-APP ECF No. 5, PageID.12 Filed 04/13/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ANTHONY HAYNES,                                   Case No. 20-13394

              Plaintiff,                           Stephanie Dawkins Davis
 v.                                                United States District Judge

 UNITED STATES OF AMERICA,

           Defendant.
 ____________________________/

                 AMENDED OPINION AND ORDER
              SUMMARILY DISMISSING PLAINTIFF’S
         MOTION FOR COMPASSIONATE RELEASE [ECF NO. 1]

I.    INTRODUCTION

      Anthony Haynes, incarcerated at the Gilmer Federal Correctional Institution

in Glenville, West Virginia, filed a motion for compassionate release. The motion

is DISMISSED WITHOUT PREJUDICE because this court is the improper

venue to hear the motion and because it is duplicative of Plaintiff’s motion for

compassionate release before the sentencing judge in the Northern District of Ohio.

II.   BACKGROUND

      Haynes and his co-defendant were convicted in the United States District

Court for the Northern District of Ohio of sex trafficking and sexual exploitation of

a minor child that occurred in the Northern District of Ohio and elsewhere. See

United States v. Haynes, No. 3:17-cr-00158 (N.D. Ohio) (ECF No. 26). The trial

                                          1
    Case 4:20-cv-13394-SDD-APP ECF No. 5, PageID.13 Filed 04/13/21 Page 2 of 4




court sentenced Haynes to life in prison, and the Sixth Circuit affirmed his

conviction on appeal. United States v. Jenkins, 821 F. App’x 504, 506–09 (6th Cir.

2020). Haynes filed a motion for compassionate release on October 30, 2020 in

the United States District Court for the Northern District of Ohio due to the

ongoing COVID-19 pandemic. See United States v. Haynes, No. 3:17-cr-00158

(N.D. Ohio) (ECF No. 262). While his motion was still pending in the Northern

District of Ohio, Haynes filed the present motion for compassionate release with

this court on December 10, 2020, seeking release from federal prison due to the

ongoing COVID-19 Pandemic. (ECF No. 1). On January 28, 2021, the sentencing

judge1 in the Northern District of Ohio denied Haynes’ motion for compassionate

release. For the reasons discussed below, the court DISMISSES Haynes’ motion.

III.    DISCUSSION

        Generally, venue is proper in a judicial district where a defendant resides, or

in a judicial district “in which a substantial part of the events or omissions giving

rise to the claim occurred.” 28 U.S.C. § 1391. The sentencing court is the proper

venue for a motion for compassionate release. See United States v. Raia, 954 F.3d

594, 595 (3d Cir. 2020) (noting that inmates must submit their requests for




1
 Haynes’ sentencing judge in the Northern District of Ohio was the Honorable Bernard
Friedman, a United States district judge in the Eastern District of Michigan who sat by
designation in the Northern District of Ohio to preside over Haynes’ case. United States v.
Haynes, No. 3:17-cr-00158 (N.D. Ohio) (ECF No. 133).
                                                2
 Case 4:20-cv-13394-SDD-APP ECF No. 5, PageID.14 Filed 04/13/21 Page 3 of 4




compassionate release to the sentencing court); Heard v. Quintana, 184 F. Supp.

3d 515, 521 (E.D. Ky. 2016) (stating that a motion for compassionate release

“must be undertaken in the court where the prisoner was sentenced.”). This court

is thus an improper venue for Haynes’ motion for compassionate release because

Haynes was not convicted or sentenced in this court. Harris v. Bureau of Prisons,

No. 2:20-cv-00159, 2020 WL 4432245, at *1 (E.D. Ark. July 31, 2020) (stating

that “[t]he proper venue for a motion for compassionate release is the sentencing

court.”); see also Salvi v. Hendrix, No. 2:20-cv-00016, 2021 WL 1096398, at *2

(E.D. Ark. Feb. 8, 2021) (noting that venue was not proper before the court

because “compassionate release issues must be brought before the sentencing

court.”). If a petitioner brings a case in the wrong district, the district court may

dismiss the case or transfer it to any district where the case could have been

brought. 28 U.S.C. § 1406(a).

      Haynes was convicted and sentenced in the United States District Court for

the Northern District of Ohio. Haynes, in fact, first filed a motion for

compassionate release with the sentencing court, which the sentencing court

denied. See United States v. Haynes, No. 3:17-cr-00158 (N.D. Ohio) (ECF No.

274) (Friedman, J.). Haynes filed the present motion for compassionate release on

December 10, 2020—while his first motion for compassionate was still pending

before the sentencing judge. Since Haynes already filed a motion before the

                                           3
    Case 4:20-cv-13394-SDD-APP ECF No. 5, PageID.15 Filed 04/13/21 Page 4 of 4




sentencing judge, instead of transferring the motion, this court will dismiss the

present motion as brought in the wrong venue and duplicative of Haynes’ motion

for compassionate release in the Northern District of Ohio where venue is proper. 2

See Self v. Spaulding, No. 20-10813, 2020 WL 8996668, at *1–2 (D. Mass. May

29, 2020) (dismissing motion for compassionate release without prejudice where

the petitioner was going to re-file his motion “in the appropriate venue” with the

sentencing court).

IV.     CONCLUSION

        Accordingly, it is HEREBY ORDERED that the motion for compassionate

release [ECF No. 1] is DISMISSED WITHOUT PREJUDICE.

        SO ORDERED.


Dated: April 13, 2021
                                                   s/Stephanie Dawkins Davis
                                                   Stephanie Dawkins Davis
                                                   United States District Judge




2
 The sentencing judge’s denial of Haynes’s motion also would appear to render the instant
motion moot.

                                               4
